Exhibit 99.1 FOR IMMEDIATE RELEASE FOR: Contact: Dennis G. Moore Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS CORP. ANNOUNCES DOUBLING OF QUARTERLY CASH DIVIDEND Pennsauken, NJ, November 21, 2013 J & J Snack Foods Corp. (NASDAQ-JJSF) announced today that its Board of Directors has declared a regular quarterly cash dividend of $.32 per share of its common stock payable on January 7, 2014 to shareholders of record as of the close of business on December 20, 2013. The cash dividend of $.32 per share represents a doubling of the previous quarterly dividend rate of $.16 per share. J&J Snack Foods Corp. is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, PRETZEL FILLERS and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet, FRUIT-A-FREEZE frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, TIO PEPE’S and CALIFORNIA CHURROS churros, THE FUNNEL CAKE FACTORY funnel cakes, and several cookie brands within COUNTRY HOME BAKERS. For more information, please visit us at www.jjsnack.com . *MINUTE MAID is a registered trademark of The Coca-Cola Company. ##
